Case 19-41620     Doc 154    Filed 05/06/20 Entered 05/06/20 15:01:19      Main Document
                                        Pg 1 of 25

                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MISSOURI                         May 06, 2020


 In The Matter Of:                            )
                                              )   Case Number 14-45344-659
 Clarence A. Barnett                          )
                                              )
                                              )   Chapter 13
     Debtor,                                  )
                                              )
                                              )

                        NOTICE OF SUBSTITUTION OF COUNSEL

       COMES NOW, Cynthia M. Kern Woolverton of the law firm of Millsap and Singer,

 LLC, and respectfully states to the Court as follows:

       1.      Attorney Holli E. Dethrow’s employment with Millsap & Singer, LLC ended

 March 23, 2020. Consequently it is requested that the Court enter an Order substituting

 Cynthia M. Kern Woolverton in place of Holli E. Dethrow as the attorney of record in the

 above-captioned case. Further, please see Exhibit A, which lists all cases Cynthia M.

 Kern Woolverton will be substituting her appearance for Holli E. Dethrow who withdraws

 from same.

       WHEREFORE, Cynthia M. Kern Woolverton prays that the Court grant this

 Motion and enter an order substituting Cynthia M. Kern Woolverton in place of Holli E.

 Dethrow as the attorney of record for the Creditor in the above-captioned case, as well

 as the cases listed in Exhibit A, and for such other further relief as may be just and

 proper under the circumstances.

 Date: April 21, 2020


                                          Respectfully Submitted,
                                          Millsap & Singer, LLC


                                          /s/ Cynthia M. Kern Woolverton
                                          1                                  MS 137501.398132 BK
Case 19-41620     Doc 154     Filed 05/06/20 Entered 05/06/20 15:01:19         Main Document
                                         Pg 2 of 25

                                            Cynthia M. Kern Woolverton, #47698, #47698MO
                                            612 Spirit Drive
                                            St. Louis, MO 63005
                                            Telephone: (636) 537-0110
                                            Facsimile: (636) 537-0067

                                            bkty@msfirm.com


                                            /s/ Holli E. Dethrow
                                            Holli E. Dethrow, #70649, #70649MO
                                            5639 Golf Ridge Drive, Apt. E
                                            St. Louis, MO 63128
                                            Telephone: (314) 717-4740
                                            hdethrow@sinarslaw.com


                                    CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically
 on April 21, 2020, with the United States Bankruptcy Court, and has been served on the
 parties in interest via e-mail by the Court pursuant to CM/ECF as set out on the Notice of
 Electronic filing as issued by the Court or in the alternative has been served by depositing a
 true and correct copy of same enclosed in a postage prepaid, properly addressed envelope, in
 a post office official depository under the exclusive care and custody of the United States
 Postal Service within the state of Missouri on those parties directed by the Court on the Notice
 of Electronic Filing issued by the Court as required by the Federal Rules of Bankruptcy
 Procedure and the Local Rules of the United States Bankruptcy Court.

                                            /s/ Cynthia M. Kern Woolverton



 Electronic Mail Notice List

 The following is the list of attorneys who are currently on the list to receive e-mail notices for
 this case.

        Diana S. Daugherty




                                           2                                       MS 137501.398132 BK
CM/ECF Live Database                                                                                                  Page 1 of 23

            Case 19-41620              Doc 154         Filed 05/06/20 Entered 05/06/20 15:01:19       Main Document
                                                              Select
                                                                  Pg 3 a
                                                                       of Case
                                                                          25                                      EXHIBIT
                                                                                                                      A
 There was 1 matching person.
 There were 606 matching cases.


 Name                   Case No. Case Title                                    Chapter / Lead Date        Party    Date
                                                                               BK case        Filed       Role     Closed
 Dethrow,
 Holli E (aty)          14-45344 Clarence A. Barnett                           13             07/03/14    N/A      N/A
 (606 cases)
                                        Brian D. Powers and Kyna K
                        14-46525                                               13             08/19/14    N/A      N/A
                                        Powers
                        14-46961 Richard Todd Vermillion                       13             09/01/14    N/A      N/A
                        14-47939 Maggie Henrietta Baldwin                      13             10/09/14    N/A      N/A
                        14-49932 Valarie Williams-Center                       13             12/26/14    N/A      N/A
                                        Jeff S. Woodhurst and Jamie L.
                        15-20203                                               13             08/18/15    N/A      N/A
                                        Woodhurst
                        15-20268 Orville L. Minter, Jr.                        13             10/27/15    N/A      N/A
                                        Steve P Noonan and Deborah L
                        15-40247                                               13             01/15/15    N/A      N/A
                                        Noonan
                        15-40345 Tracey Denise Carter                          13             01/21/15    N/A      N/A
                                        Roland Maarten Houttuin and
                        15-40744                                               13             02/06/15    N/A      N/A
                                        Samantha Christine Houttuin
                        15-41007 Phyllis L. Drayton                            13             02/18/15    N/A      N/A
                        15-41429 Paul D. Benson                                13             03/04/15    N/A      N/A
                        15-42940 Zachary Brian Moffitt                         13             04/17/15    N/A      N/A
                        15-43314 Diane Patrick                                 13             04/30/15    N/A      N/A
                        15-43501 Jennifer Lynne Foeller                        13             05/07/15    N/A      N/A
                        15-43632 Linda C. Byrd                                 13             05/13/15    N/A      N/A
                        15-44160 Di Wu                                         13             06/02/15    N/A      N/A
                        15-44188 Patrick K. Beck                               13             06/02/15    N/A      N/A
                        15-44220 Rolanda Sowell                                13             06/03/15    N/A      N/A
                                        Nick F. Nicoletti, Jr. and Julie L.
                        15-44327                                               13             06/09/15    N/A      N/A
                                        Nicoletti
                                        Nathan Byrd Boyd and Pamela
                        15-44366                                               13             06/10/15    N/A      N/A
                                        Roberta Boyd

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...              9:32:13 AM                                           4/21/2020
CM/ECF Live Database                                                                               Page 2 of 23

            Case 19-41620 Doc   154D Demyers
                            Tyrone    Filed 05/06/20    Entered
                                              and Christina H   05/06/20 15:01:19 Main Document
                   15-44703                       Pg 4  of 25 13               06/24/15 N / A N/A
                            DeMyers
                        15-44985 Stephen John Haferkamp                     13   07/06/15   N/A   N/A
                        15-45366 Terry R Hampton                            13   07/20/15   N/A   N/A
                                        Stanley R. Morris and Deborah J.
                        15-45458                                            13   07/22/15   N/A   N/A
                                        Morris
                                        Steven Nelson Johnson and Lori-
                        15-46198                                            13   08/18/15   N/A   N/A
                                        Ellen Johnson
                        15-46311 Matthew Louis Lanwermeyer                  13   08/21/15   N/A   N/A
                        15-46652 Carole Garner                              13   09/03/15   N/A   N/A
                        15-47066 Sonya Renee Davis                          13   09/18/15   N/A   N/A
                                        Gus L. Strebeck and Judith M.
                        15-47083                                            13   09/18/15   N/A   N/A
                                        Strebeck
                                        Steven Dale Heady, Jr. and Izumi
                        15-47695                                            13   10/12/15   N/A   N/A
                                        Kuniyoshi Heady
                        15-47727 Reginald J Davis                           13   10/13/15   N/A   N/A
                        15-48347 Kenedra Nadine Gibbons                     13   11/03/15   N/A   N/A
                        15-48444 Kathleen M. Cartwright                     13   11/06/15   N/A   N/A
                                        Kristin A Barton and Patricia M
                        15-48716                                            13   11/19/15   N/A   N/A
                                        Barton
                        15-48804 Christina Lynn Emge                        13   11/23/15   N/A   N/A
                        15-48984 Shaun Denise Strong                        13   11/30/15   N/A   N/A
                        15-49263 Mitchell Dwight Fields                     13   12/14/15   N/A   N/A
                        16-10568 Viola Marie Bush                           13   07/06/16   N/A   N/A
                        16-11001 David R Braden and Julie A Braden 13            11/30/16   N/A   N/A
                                        Arthur David Rouse and Rebecca J
                        16-40310                                            13   01/15/16   N/A   N/A
                                        Rouse
                        16-40362 Wanda J Lovins                             13   01/19/16   N/A   N/A
                                        Michael E. Crawford and Sheila Y
                        16-40482                                            13   01/23/16   N/A   N/A
                                        Crawford
                        16-40857 Shannon Meredith Gruzeski                  13   02/12/16   N/A   N/A
                        16-40936 Cindy Rae Simpson                          13   02/16/16   N/A   N/A
                        16-41440 Anita L. Patterson                         13   03/04/16   N/A   N/A
                        16-41552 LaReecia D Johnson                         13   03/09/16   N/A   N/A
                        16-41767 William D. Goodwin                         13   03/17/16   N/A   N/A
                        16-41909                                            13   03/23/16   N/A   N/A

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                                           Page 3 of 23

            Case 19-41620              Doc 154
                                       Glenn     Filed 05/06/20
                                             R. Bradtke            Entered 05/06/20 15:01:19
                                                        and Debra Ann                          Main Document
                                       Bradtke               Pg  5 of 25

                        16-42276 William C. Lee and Belita Lee                13         04/01/16   N/A   N/A
                        16-42289 Amanda L. Stroud                             13         04/03/16   N/A   N/A
                        16-42360 Sharon Ann Dunn                              13         04/06/16   N/A   N/A
                                        Paul M Wojciechowski and Mary E
                        16-42442                                        13               04/11/16   N/A   N/A
                                        Wojciechowski
                        16-42687 Joel Juarez and Juanita Juarez               13         04/13/16   N/A   N/A
                                        James Michael Herbert and Brenda
                        16-42938                                              13         04/21/16   N/A   N/A
                                        Sue Herbert
                                        Bryan Williams and Janice M.
                        16-42944                                              13         04/21/16   N/A   N/A
                                        Williams
                                        Robert D. Gibbons and Theresa M.
                        16-43024                                              13         04/26/16   N/A   N/A
                                        Gibbons
                        16-43261 Walter Jones                                 13         05/03/16   N/A   N/A
                        16-43309 Stacey R Davis                               13         05/05/16   N/A   N/A
                                        Jimmy D. Williams and Tamathea
                        16-43368                                              13         05/06/16   N/A   N/A
                                        K. Williams
                        16-43374 Richard Low                                  13         05/06/16   N/A   N/A
                                        Michael Charles Lehmkuhl and
                        16-43431                                              13         05/11/16   N/A   N/A
                                        Donna Marie Lehmkuhl
                        16-43535 Douglas Chadwick Gibson                      13         05/16/16   N/A   N/A
                                        Parris D Mosley and Charmin A
                        16-43566                                              13         05/17/16   N/A   N/A
                                        Montgomery
                                        Michael A Delgadillo and Hannah
                        16-43738                                              13         05/23/16   N/A   N/A
                                        M Delgadillo
                        16-43885 Darlean Pointer-Barton                       13         05/27/16   N/A   N/A
                        16-44077 Meredith Rhea Landwier                       13         06/06/16   N/A   N/A
                        16-44265 Erin Lynn Walters                            13         06/15/16   N/A   N/A
                                        Kenneth E Castellanos and Juana T
                        16-44445                                              13         06/22/16   N/A   N/A
                                        Castellanos
                        16-44539 Kimberly A. Weber                            13         06/24/16   N/A   N/A
                        16-44658 Turhonica N Hutton                           13         06/29/16   N/A   N/A
                                        Daniel Edwin Roewe and Michele
                        16-44702                                              7          06/30/16   N/A   N/A
                                        Dawn Roewe
                                        Victoria L Pickle and Christopher J
                        16-44712                                              13         06/30/16   N/A   N/A
                                        Pickle


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...            9:32:13 AM                                      4/21/2020
CM/ECF Live Database                                                                               Page 4 of 23

            Case 19-41620
                   16-44990 Doc  154
                            Trinia     Filed
                                   Louise    05/06/20 Entered1305/06/20 15:01:19
                                          Wilson                                   Main N
                                                                              07/14/16  Document
                                                                                          /A  N/A
                                                  Pg 6 of 25
                   16-45088 Elizabeth A Burke                13               07/18/16 N / A  N/A
                        16-45125 Daniel Dean Reagan-DuVau                   13   07/20/16   N/A   N/A
                        16-45589 Jadranka Mujcinovic                        13   08/08/16   N/A   N/A
                        16-45637 Bruce M Williams                           13   08/09/16   N/A   N/A
                        16-45744 Edward C Bender                            13   08/12/16   N/A   N/A
                        16-46107 Maria Lynn Sellers                         7    08/25/16   N/A   N/A
                                        Matthew C. Wallace and Lindsay
                        16-46114                                            13   08/25/16   N/A   N/A
                                        R. Wallace
                        16-46345 Oliver N. Matthews                         13   09/01/16   N/A   N/A
                        16-46405 Mary C Cain                                13   09/05/16   N/A   N/A
                        16-46420 Jamil James Glasby, Jr.                    13   09/06/16   N/A   N/A
                        16-46558 James A. Maniaci, Jr.                      13   09/12/16   N/A   N/A
                        16-46565 Sylvester Bolden and Diane Bolden 13            09/12/16   N/A   N/A
                        16-46582 Larry Caldwell Williams                    13   09/12/16   N/A   N/A
                                        Tyler R. Edwards and Maggie A.
                        16-46594                                            13   09/12/16   N/A   N/A
                                        Edwards
                                        Grayling West and Luvenia Nadine
                        16-46748                                            13   09/19/16   N/A   N/A
                                        West
                        16-46775 Helen J Cassatt                            13   09/20/16   N/A   N/A
                        16-47379 Kimberly Nicole Miller                     13   10/12/16   N/A   N/A
                                        Nathaniel Dewey Hayes, Jr. and
                        16-47490                                            13   10/17/16   N/A   N/A
                                        Tess Wanda Hayes
                                        Brett A Bredensteiner and Kirsten
                        16-47956                                            13   11/03/16   N/A   N/A
                                        M Bredensteiner
                        16-48442 Raymond H. Adkisson, III                   13   11/22/16   N/A   N/A
                        16-48531 Michel Spring                              13   11/29/16   N/A   N/A
                                        Dustin Michael Whitrock and
                        16-48568                                            13   11/30/16   N/A   N/A
                                        Michelle Marie Whitrock
                        16-48684 Carol A Wells                              13   12/05/16   N/A   N/A
                        16-48714 Mary B Gibbons                             13   12/06/16   N/A   N/A
                                        Tyler D. Schroeder and Melanie L.
                        16-48769                                            13   12/08/16   N/A   N/A
                                        Schroeder
                        16-48983 Gerald Micheal Robinson                    13   12/20/16   N/A   N/A
                        17-10249 Kass Lene' Day                             13   03/30/17   N/A   N/A


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                               Page 5 of 23

            Case 19-41620
                   17-10348 Doc  154
                            Brandi LynnFiled 05/06/20 Entered1305/06/20 15:01:19
                                        Carter                                     Main N
                                                                              04/20/17  Document
                                                                                          /A  N/A
                                                  Pg 7 of 25
                   17-10363 Jodi D Krug and DeRonda A Krug 13                 04/26/17 N / A  N/A
                                        Andrea Christine Pavone and Luke
                        17-10394                                            13   05/02/17   N/A   N/A
                                        Michael Pavone
                                        David Wayne Ruedrich, II and
                        17-10695                                            13   08/08/17   N/A   N/A
                                        Amber Nichole Ruedrich
                                        Russell E Wilcox and Linda C.
                        17-20168                                            13   05/30/17   N/A   N/A
                                        Wilcox
                                        Tammie L Wilson and Shawn R
                        17-20372                                            13   12/28/17   N/A   N/A
                                        Wilson
                        17-40052 Sonia Rivera                               13   01/04/17   N/A   N/A
                        17-40073 Kenneth Bruce Maxey                        13   01/05/17   N/A   N/A
                        17-40089 Katherine A Ecker                          13   01/06/17   N/A   N/A
                        17-40109 Virginia P. Welch                          13   01/09/17   N/A   N/A
                        17-40318 Kevin Bishop                               13   01/19/17   N/A   N/A
                        17-40324 Ella Mae Davey                             13   01/19/17   N/A   N/A
                                        Craig Eugene Cole and Mary Jean
                        17-40337                                            13   01/20/17   N/A   N/A
                                        Cole
                        17-40843 Diane Joan Gee                             13   02/10/17   N/A   N/A
                        17-40863 Cynthia Renee Cunningham                   13   02/13/17   N/A   N/A
                        17-40932 Jerry Dale Dickey, Jr.                     13   02/16/17   N/A   N/A
                                        James A. Stewart and Audra L.
                        17-40969                                            13   02/16/17   N/A   N/A
                                        Stewart
                        17-41068 Cornie Burrell, III                        13   02/23/17   N/A   N/A
                                        Samuel Lamont Hayes and Anita
                        17-41103                                            13   02/23/17   N/A   N/A
                                        Faye Hayes
                        17-41391 Renee M Kehoe                              13   03/06/17   N/A   N/A
                        17-41459 Renee Mosley                               13   03/08/17   N/A   N/A
                        17-41513 Kimberly Jane Wintjen                      13   03/09/17   N/A   N/A
                        17-41575 Christy B. Lloyd                           13   03/13/17   N/A   N/A
                        17-41736 Jason P Brouk and Emily R Brouk            13   03/16/17   N/A   N/A
                                        Albert W. Adams and Lila Mae
                        17-42002                                            13   03/27/17   N/A   N/A
                                        Adams
                                        Charles E Cook and Josephine E.
                        17-42118                                            13   03/30/17   N/A   N/A
                                        Crawford
                                        Israel J Simpson and Kimberly A
                        17-42251                                            13   04/04/17   N/A   N/A
                                        Simpson

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                               Page 6 of 23

            Case 19-41620 Doc   154
                            Walter Lee Filed 05/06/20
                                       Cooper,           Entered 05/06/20 15:01:19 Main Document
                                               Sr. and Carolyn
                   17-42365                        Pg  8 of 25 13               04/06/17 N / A N/A
                            Cooper
                        17-42366 Michael Richard Longwell                   13   04/06/17   N/A   N/A
                                        Jason Lankford and Heather
                        17-42475                                            13   04/11/17   N/A   N/A
                                        Lankford
                        17-42569 Scott Patrick Donovan                      13   04/13/17   N/A   N/A
                        17-42583 Michael E. Arrington                       13   04/14/17   N/A   N/A
                                        David C Davenport and Lillian F
                        17-42656                                            13   04/18/17   N/A   N/A
                                        Davenport
                        17-42791 Robert B. Jones and Julie C. Jones         13   04/21/17   N/A   N/A
                                        Herman Wilson and Rachel Ann
                        17-42814                                            13   04/22/17   N/A   N/A
                                        Wilson
                                        Richard Clayton and Connie Noble-
                        17-42826                                          13     04/24/17   N/A   N/A
                                        Clayton
                        17-43109 LaDonna K. Knox                            13   05/03/17   N/A   N/A
                        17-43219 LeAnn R Chase                              13   05/09/17   N/A   N/A
                        17-43266 Susan J DePaul                             13   05/10/17   N/A   N/A
                        17-43478 Mary J Jones                               13   05/18/17   N/A   N/A
                        17-43496 Jill C Kenney                              13   05/18/17   N/A   N/A
                        17-43514 Tijuana N McCall                           13   05/19/17   N/A   N/A
                        17-43530 Earline Barksdale                          13   05/19/17   N/A   N/A
                                        Kevin L. Dawkins and Gyvonne A.
                        17-43691                                            13   05/26/17   N/A   N/A
                                        Dawkins
                        17-43733 Kathy Sue Byerley                          13   05/30/17   N/A   N/A
                        17-43779 Thela A. Alexander                         13   05/31/17   N/A   N/A
                        17-43808 Wanda Gillespie                            13   05/31/17   N/A   N/A
                        17-44044 Chel'lee N. Whitten                        13   06/10/17   N/A   N/A
                        17-44046 Steven G. Roach                            13   06/10/17   N/A   N/A
                        17-44207 John W. Hambelton                          13   06/19/17   N/A   N/A
                        17-44255 JoAnne E Whitaker                          13   06/20/17   N/A   N/A
                        17-44784 Johnny C. Addison                          13   07/14/17   N/A   N/A
                                        Rudy J. Coney and Barbara Y.
                        17-44820                                            13   07/17/17   N/A   N/A
                                        Coney
                                        Stacey Valentine and Brent
                        17-44898                                            13   07/18/17   N/A   N/A
                                        Valentine
                        17-44929                                            13   07/19/17   N/A   N/A

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                                           Page 7 of 23

            Case 19-41620              Doc
                                       Ann 154     Filed
                                            P Stafford   05/06/20
                                                       and Keith B Entered 05/06/20 15:01:19   Main Document
                                       Stafford                Pg 9 of 25

                        17-44930 LaDawn J. Riggs                             13          07/20/17   N/A   N/A
                                        Timothy D. McCarthy and Betty S.
                        17-44961                                             13          07/20/17   N/A   N/A
                                        McCarthy
                        17-45325 Francis Richard Bronson                     13          08/03/17   N/A   N/A
                        17-45362 John F. Nolle                               13          08/04/17   N/A   N/A
                                        James L. Holts, Jr. and Kelly A.
                        17-45660                                             13          08/18/17   N/A   N/A
                                        Holts
                        17-45806 Yvette Cain                                 13          08/25/17   N/A   N/A
                        17-45971 Jason E. Smith and Teresa L. Smith 13                   08/30/17   N/A   N/A
                        17-46112 Chereyl Helene Spann                        13          09/07/17   N/A   N/A
                        17-46117 Cherie Amour Petty-French                   13          09/07/17   N/A   N/A
                        17-46126 Brian Lee Newkirk                           13          09/07/17   N/A   N/A
                        17-46133 James Ellis Midgett                         13          09/08/17   N/A   N/A
                        17-46288 Theresa C Trice                             13          09/14/17   N/A   N/A
                                        Lawrence E Cannon and Donna M
                        17-46328                                             13          09/15/17   N/A   N/A
                                        Cannon
                        17-46395 Anita C Ryan                                13          09/19/17   N/A   N/A
                                        Keevin Michael Kujawa and
                        17-46419                                             13          09/20/17   N/A   N/A
                                        Kristen Anne Kujawa
                        17-46477 Kathy A. Parker                             13          09/22/17   N/A   N/A
                        17-46541 Terrecitta M. Adams                         13          09/26/17   N/A   N/A
                                        Timothy S. Donovan and Kindy L.
                        17-46661                                             13          09/28/17   N/A   N/A
                                        Donovan
                        17-46664 Jeffery L Asbridge                          13          09/28/17   N/A   N/A
                        17-46682 Leslie Beth Gralnick                        13          09/29/17   N/A   N/A
                        17-46771 Victor Hugo Sauerhage, Jr.                  13          10/02/17   N/A   N/A
                                        Danny M Craig and Carleen R
                        17-46776                                             13          10/03/17   N/A   N/A
                                        Craig
                                        Troy Donald Frank and Melissa
                        17-46884                                             13          10/06/17   N/A   N/A
                                        Dawn Frank
                        17-47002 Carolyn S. Moore                            13          10/12/17   N/A   N/A
                        17-47042 Izet Subasic and Alma Subasic               13          10/12/17   N/A   N/A
                        17-47091 Lula Lee Parker-Mack                        13          10/16/17   N/A   N/A
                        17-47138 Joyce J Jones-Brookins                      13          10/17/17   N/A   N/A

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...            9:32:13 AM                                      4/21/2020
CM/ECF Live Database                                                                               Page 8 of 23

            Case 19-41620 Doc   154 Filed
                            Christopher Mark05/06/20    Entered 05/06/20 15:01:19 Main Document
                                             Robertson and
                   17-47200                      Pg  10 of 25 13               10/19/17 N / A N/A
                            Karen Lee Robertson
                        17-47383 Roshandra S Ruffin                         13   10/26/17   N/A   N/A
                                        Daniel Joseph Loynes and Beatrice
                        17-47400                                            13   10/27/17   N/A   N/A
                                        Kay Loynes
                        17-47499 Kimberly L Lewallen                        13   10/31/17   N/A   N/A
                        17-47629 Debra A Guthart                            13   11/06/17   N/A   N/A
                        17-47737 Michelle R Brundage                        13   11/09/17   N/A   N/A
                                        Jon N Pannullo and Lynn M
                        17-47948                                            13   11/20/17   N/A   N/A
                                        Pannullo
                                        Timothy D. Mislark and Kristen A.
                        17-48014                                            13   11/22/17   N/A   N/A
                                        Mislark
                                        Richard L Bunch and Sandra J.
                        17-48160                                            13   11/30/17   N/A   N/A
                                        Bunch
                        17-48216 Patricia J Fagan                           13   12/02/17   N/A   N/A
                        17-48344 Kelly Marie Santiago                       13   12/08/17   N/A   N/A
                        17-48489 Donna R. Kane                              13   12/15/17   N/A   N/A
                        17-48531 Vickie A Graeler                           13   12/18/17   N/A   N/A
                        17-48688 Tami Schemal Nicholson                     13   12/28/17   N/A   N/A
                        17-48741 Robert L. Branham, III                     13   12/29/17   N/A   N/A
                                        Charles Robert Kirby and Susie
                        18-10318                                            13   04/10/18   N/A   N/A
                                        Marie Kirby
                        18-10429 Roger Allen Barbee                         13   05/09/18   N/A   N/A
                                        Donald Herman Howard, Jr. and
                        18-10592                                            13   06/26/18   N/A   N/A
                                        Margaret Sue Howard
                                        Harold Duke Presson, Jr. and
                        18-10681                                            13   07/31/18   N/A   N/A
                                        Jennifer Samantha Presson
                        18-10918 Kyle Darren Dowdy                          13   10/15/18   N/A   N/A
                        18-40021 Jarvis Rembert                             13   01/03/18   N/A   N/A
                        18-40040 Lamonte P Boykin                           13   01/04/18   N/A   N/A
                        18-40068 Christine M. Pickett                       13   01/06/18   N/A   N/A
                                        Ray Albert Jennings and Deborah
                        18-40224                                            13   01/16/18   N/A   N/A
                                        Lynn Jennings
                                        Percy L. Edwards and Helen
                        18-40265                                            13   01/17/18   N/A   N/A
                                        Edwards
                        18-40305 Teresa Acinelli                            13   01/19/18   N/A   N/A
                        18-40392 Phoenica Stidum                            13   01/25/18   N/A   N/A

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                                Page 9 of 23

            Case 19-41620
                   18-40475 Doc 154
                            Albert     Filed
                                   Henry     05/06/20
                                         Kelsey, Jr.    Entered1305/06/20 15:01:19   Main N
                                                                                01/29/18  Document
                                                                                            /A  N/A
                                                   Pg 11 of 25
                   18-40504 Marc G. Murray                     13               01/30/18 N / A  N/A
                                        Thomas P O'Day, Jr. and Jill F
                        18-40608                                             13   02/05/18   N/A   N/A
                                        O'Day
                        18-40653 Alonzo Brown                                13   02/07/18   N/A   N/A
                                        Elvis Pajazetovic and Mirjana
                        18-40715                                             13   02/09/18   N/A   N/A
                                        Pajazetovic
                                        Steven E Robinson and Jaime M
                        18-40801                                             13   02/14/18   N/A   N/A
                                        Robinson
                                        Arthur J Vargas and Marsha S
                        18-41056                                             13   02/26/18   N/A   N/A
                                        Vargas
                        18-41139 Vernard Perry and Donna C. Perry            13   02/28/18   N/A   N/A
                        18-41162 Isaac K Duncan                              13   02/28/18   N/A   N/A
                        18-41377 Bobbie J. Beck                              13   03/09/18   N/A   N/A
                        18-41482 Valencia K Billups                          13   03/14/18   N/A   N/A
                        18-41516 Brenda Turner                               13   03/15/18   N/A   N/A
                                        Greg C Trombley and Patricia J
                        18-41629                                             13   03/19/18   N/A   N/A
                                        Trombley
                                        Matthew Paul Foster and Jennifer
                        18-41692                                             13   03/20/18   N/A   N/A
                                        Eleanor Foster
                        18-41723 Opal K. Crosby                              13   03/21/18   N/A   N/A
                        18-41744 Christine Elizabeth Rallo                   13   03/22/18   N/A   N/A
                        18-41745 Maria Constance Keena                       13   03/22/18   N/A   N/A
                        18-41755 Elisabeth A Schellert-Driver                13   03/22/18   N/A   N/A
                                        William Henry Meyer and Cathy
                        18-41773                                             13   03/22/18   N/A   N/A
                                        Diane Meyer
                        18-41785 Candice A Evans                             13   03/23/18   N/A   N/A
                                        Jonathan M Askew and Meredith L
                        18-41806                                             13   03/23/18   N/A   N/A
                                        Askew
                                        Michael Anthony Erickson and
                        18-41896                                             13   03/28/18   N/A   N/A
                                        Jennifer Ronda Erickson
                        18-42002 Benjamin H. Horstmann                       13   03/30/18   N/A   N/A
                        18-42055 Wayde Powell                                13   04/02/18   N/A   N/A
                        18-42112 Yolanda N Hurd                              13   04/04/18   N/A   N/A
                        18-42154 Haley Marie Willoughby                      13   04/05/18   N/A   N/A
                        18-42251 Donna Anita Turner                          13   04/10/18   N/A   N/A


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...            9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                               Page 10 of 23

            Case 19-41620
                   18-42258 Doc 154 Bommarito,
                            Giuseppi   Filed 05/06/20
                                                 Jr. and Entered1305/06/20 15:01:19   Main N
                                                                                 04/10/18  Document
                                                                                             /A  N/A
                                                  Pg
                            Jennifer Nicole Bommarito  12 of 25

                        18-42371 Eddie Caballero                            13    04/13/18   N/A   N/A
                        18-42388 Lisa Gail Sanford                          13    04/15/18   N/A   N/A
                        18-42492 Cynthia S. Finazzo                         13    04/18/18   N/A   N/A
                                        Gary L Desnoyer and Colleen M
                        18-42509                                            13    04/18/18   N/A   N/A
                                        Desnoyer
                                        Dale Patrick Adragna and Angela
                        18-42591                                            13    04/20/18   N/A   N/A
                                        Adragna
                                        David S. Underdown and Sherry C.
                        18-42739                                            13    04/26/18   N/A   N/A
                                        Underdown
                        18-42782 Nicholas E Tompkins                        13    04/27/18   N/A   N/A
                        18-42814 Carla S. Hecht                             13    04/29/18   N/A   N/A
                                        Richard L Helferstay and Patricia J.
                        18-43000                                             13   05/07/18   N/A   N/A
                                        Helferstay
                                        Michael Leonard Hildebrand and
                        18-43033                                            13    05/08/18   N/A   N/A
                                        Karen Patricia Hildebrand
                        18-43080 Kathy L Hughes                             13    05/10/18   N/A   N/A
                        18-43099 James A Mullins                            13    05/10/18   N/A   N/A
                        18-43116 Bernard Ford and Gwendolyn Ford            13    05/10/18   N/A   N/A
                                        Joseph D. Hoffman, Jr. and Amy E
                        18-43232                                            13    05/16/18   N/A   N/A
                                        Hoffman
                        18-43327 William J Planer                           13    05/21/18   N/A   N/A
                        18-43351 Gregory S. Carr and Jeane M. Carr          13    05/22/18   N/A   N/A
                        18-43558 Mandy S McDaniel                           13    05/31/18   N/A   N/A
                        18-43570 Robert Eason and Gay S Eason               13    05/31/18   N/A   N/A
                        18-43600 Tiffany M Stewart                          13    06/01/18   N/A   N/A
                                        Kenneth C. McNair and Jacqueline
                        18-43701                                            13    06/08/18   N/A   N/A
                                        C McNair
                                        William Ward Romer and Theresa
                        18-43702                                            13    06/08/18   N/A   N/A
                                        Ann Romer
                        18-43766 Barbara H. Bull-Sims                       13    06/12/18   N/A   N/A
                        18-43808 Theresa M. Cissell                         13    06/13/18   N/A   N/A
                                        Stanley K. Schaefer and Robbie L.
                        18-43868                                            13    06/15/18   N/A   N/A
                                        Schaefer
                        18-43904 George C. Truss                            13    06/18/18   N/A   N/A
                        18-43928 David W Kellen                             13    06/19/18   N/A   N/A

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                            4/21/2020
CM/ECF Live Database                                                                               Page 11 of 23

            Case 19-41620
                   18-44051 Doc 154 Michael
                            Timothy   Filed 05/06/20
                                            Davies    Entered1305/06/20 15:01:19   Main N
                                                                              06/25/18  Document
                                                                                          /A  N/A
                                                 Pg 13 of 25
                            Reginald Lamont Bond and Terri
                   18-44140                                  13               06/28/18 N / A  N/A
                            Denise Bond
                        18-44170 Patricia A Lumsden                          13   06/28/18   N/A   N/A
                                        Gilmore O. Lewis and Penny S.
                        18-44255                                             13   07/03/18   N/A   N/A
                                        Lewis
                        18-44271 Michael Joseph Kunderer                     13   07/03/18   N/A   N/A
                        18-44296 Colleen Inman                               13   07/06/18   N/A   N/A
                        18-44344 Ronald A Meier and Della L Meier            13   07/10/18   N/A   N/A
                                        Robert S. Sanders and Kimberly R.
                        18-44396                                             13   07/12/18   N/A   N/A
                                        Sanders
                        18-44569 Nicholas Garozzo                            13   07/18/18   N/A   N/A
                        18-44616 Linda M Gochenauer                          13   07/20/18   N/A   N/A
                        18-44633 JoAnn Gehner                                13   07/23/18   N/A   N/A
                        18-44639 Zlatko Dracic                               13   07/23/18   N/A   N/A
                                        Richard L. Tiek, Jr. and Roxane M.
                        18-44778                                             13   07/27/18   N/A   N/A
                                        Tiek
                                        Steven Wayne Buck and Cathy Jo
                        18-44803                                             13   07/27/18   N/A   N/A
                                        Buck
                        18-44826 Cynthia Louise Luepke                       13   07/30/18   N/A   N/A
                        18-44882 David Jordan and Nicole Jordan              13   07/31/18   N/A   N/A
                        18-44982 Pamela Moody                                13   08/06/18   N/A   N/A
                        18-44996 Evelyn M. Bush                              13   08/07/18   N/A   N/A
                        18-45011 Thomas Spear                                13   08/07/18   N/A   N/A
                        18-45098 Elonta Fountain                             13   08/09/18   N/A   N/A
                                        John William Youngblood, Jr. and
                        18-45116                                             13   08/10/18   N/A   N/A
                                        Tonya Elizabeth Youngblood
                        18-45225 Keith Alan Wallace                          13   08/15/18   N/A   N/A
                        18-45241 Marcheese J Williamson                      13   08/16/18   N/A   N/A
                                        John J Staszkiewicz, Jr. and Norma
                        18-45263                                             13   08/16/18   N/A   N/A
                                        Jean Staszkiewicz
                        18-45266 Eva M. Welfenberg                           13   08/16/18   N/A   N/A
                        18-45302 Angela L Hurley                             13   08/18/18   N/A   N/A
                        18-45341 Bonnie J. Tanner                            13   08/20/18   N/A   N/A
                                        Kim John Rascher, Jr. and Carley
                        18-45448                                             13   08/24/18   N/A   N/A
                                        Elizabeth Rascher

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                            4/21/2020
CM/ECF Live Database                                                                                Page 12 of 23

            Case 19-41620
                   18-45461 Doc
                            Gay 154
                                Lynne Filed
                                       Hardin05/06/20 Entered1305/06/20 15:01:19   Main N
                                                                              08/24/18  Document
                                                                                          /A  N/A
                                                  Pg 14 of 25
                   18-45574 Robert Alan Foster                13              08/29/18 N / A  N/A
                        18-45707 Vicki Lynn Muir                              13   09/05/18   N/A   N/A
                        18-45795 Beverly Jean Randle                          13   09/11/18   N/A   N/A
                                        Joseph Davis Patton and Alberta
                        18-45831                                              13   09/12/18   N/A   N/A
                                        Burns-Patton
                        18-45918 Diane G Jenkins                              13   09/15/18   N/A   N/A
                        18-45941 Eddie Dwayne Seawood                         13   09/17/18   N/A   N/A
                        18-45957 John D Palos                                 13   09/18/18   N/A   N/A
                        18-45962 Endria M. Harris and John E. Harris 13            09/18/18   N/A   N/A
                        18-45972 Dana Jolene Powell                           13   09/18/18   N/A   N/A
                        18-45988 Princess M Catlin                            13   09/19/18   N/A   N/A
                        18-46082 Joseph M. Coco and Janis F. Coco             13   09/24/18   N/A   N/A
                        18-46083 Connie D Smith                               13   09/25/18   N/A   N/A
                        18-46105 Kymberlie A Calmese                          13   09/25/18   N/A   N/A
                        18-46168 Scott Thomas Baptist                         13   09/27/18   N/A   N/A
                        18-46203 Melody Savage                                13   09/27/18   N/A   N/A
                        18-46215 Olusesan Aderibigbe                          13   09/27/18   N/A   N/A
                        18-46216 Steven W. Smith                              13   09/27/18   N/A   N/A
                        18-46243 Michael J Little                             13   09/28/18   N/A   N/A
                        18-46371 Erick A Miles                                13   10/04/18   N/A   N/A
                        18-46377 Lula J Duke                                  13   10/04/18   N/A   N/A
                        18-46401 Ruth Lee Stocking Norman                     13   10/05/18   N/A   N/A
                                        Matthew D. Garner and Courtney
                        18-46417                                              13   10/05/18   N/A   N/A
                                        N. Garner
                                        Faye Laverne Morrison and
                        18-46490                                              13   10/09/18   N/A   N/A
                                        Anthony Lafayette Morrison, Sr.
                        18-46524 Susan M. Bozzay                              13   10/11/18   N/A   N/A
                        18-46578 Jason Wesley Harris, Jr.                     13   10/14/18   N/A   N/A
                        18-46617 Pamela Johnson Adams                         13   10/16/18   N/A   N/A
                        18-46634 Barbara J. Young                             13   10/16/18   N/A   N/A
                                        Rickie Steven Politte, Jr. and
                        18-46655                                              13   10/17/18   N/A   N/A
                                        Jessica Amber Politte
                        18-46661 Carolyn D Pinnix                             13   10/17/18   N/A   N/A


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...             9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                              Page 13 of 23

            Case 19-41620
                   18-46729 Doc 154 Howard
                            Timothy    Filed 05/06/20
                                             Gatti      Entered1305/06/20 15:01:19   Main N
                                                                                10/19/18  Document
                                                                                            /A  N/A
                                                   Pg 15 of 25
                            Terrence D. Schmidt and Cheri G.
                   18-46732                                    13               10/19/18 N / A  N/A
                            Schmidt
                        18-46760 Denita Mujdzic                             13   10/23/18   N/A   N/A
                        18-46792 Michael Steven Rosa                        13   10/24/18   N/A   N/A
                                        Michelle M. Krueger and Kelli M.
                        18-46806                                            13   10/25/18   N/A   N/A
                                        Krueger
                        18-46910 JoAnne Brown                               13   10/30/18   N/A   N/A
                        18-46954 Rhonda Walker                              13   10/31/18   N/A   N/A
                                        Scott Edward Duffey and Susan
                        18-46956                                            13   10/31/18   N/A   N/A
                                        Bea Duffey
                                        Christopher M. York and Stacy Lee
                        18-47016                                          13     11/01/18   N/A   N/A
                                        York
                        18-47048 Tami L. Johnson                            13   11/02/18   N/A   N/A
                                        Michael R. Ware and Theresa L.
                        18-47059                                            13   11/02/18   N/A   N/A
                                        Ware
                        18-47075 Dorothy Ann Wilkins                        13   11/05/18   N/A   N/A
                        18-47111 Stephanie Lynnette Hunter                  13   11/07/18   N/A   N/A
                                        Jeffrey Dean Lawson, Sr. and Dawn
                        18-47218                                          13     11/13/18   N/A   N/A
                                        Lorrean Lawson
                        18-47240 Cora J. Haynes                             13   11/13/18   N/A   N/A
                        18-47284 Arthalyn L Williams                        13   11/15/18   N/A   N/A
                        18-47359 Sheldon D Henderson                        13   11/19/18   N/A   N/A
                        18-47363 Ralph A. Robertson                         13   11/19/18   N/A   N/A
                        18-47448 Sha'ron N Patterson                        13   11/26/18   N/A   N/A
                        18-47466 Sylvia Y. Yeager                           13   11/26/18   N/A   N/A
                                        Thomas James Anderson and
                        18-47480                                            13   11/27/18   N/A   N/A
                                        Babette Maria Perkins-Anderson
                        18-47608 Gazetta Yolanda Lenoir                     13   11/30/18   N/A   N/A
                        18-47696 Martha A. McFerren                         13   12/06/18   N/A   N/A
                                        Gregory J. Coudron and Mavis
                        18-47873                                            13   12/14/18   N/A   N/A
                                        Leona Coudron
                        18-47932 Robert W Carter                            13   12/19/18   N/A   N/A
                                        Donald W. Jones, Sr. and Ineza L
                        18-47943                                            13   12/19/18   N/A   N/A
                                        Jones
                        18-47950 Rosie M Ruffin                             13   12/19/18   N/A   N/A


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                               Page 14 of 23

            Case 19-41620
                   18-48016 Doc 154
                            Kelvin     Filed 05/06/20 Entered1305/06/20 15:01:19
                                   A Spencer                                       Main N
                                                                              12/22/18  Document
                                                                                          /A  N/A
                                                  Pg 16 of 25
                   18-48020 Russell August Remstedt, III      13              12/24/18 N / A  N/A
                                        Stephen L. Mitchell and Carol A.
                        18-48026                                             13   12/24/18   N/A   N/A
                                        Schenk-Mitchell
                                        James Mark Moenster and Tina
                        18-48062                                             13   12/27/18   N/A   N/A
                                        Louise Moenster
                        18-48075 Deborah S. Anderson                         13   12/28/18   N/A   N/A
                        18-48092 Elaine Foster                               13   12/28/18   N/A   N/A
                        18-48096 Robert E. Church                            13   12/28/18   N/A   N/A
                        18-48105 Elisabeth Louise Harleman                   13   12/29/18   N/A   N/A
                        18-48113 Linda Ledell Tate-DeCosta                   13   12/31/18   N/A   N/A
                                        Dustin Allen Anglin and Ashley
                        19-10010                                             13   01/04/19   N/A   N/A
                                        Nicolle Anglin
                                        Jerry Eber Lathum and Cheryl Lee
                        19-10160                                             13   03/08/19   N/A   N/A
                                        Lathum
                        19-10208 Kenneth R. Campbell                         13   03/22/19   N/A   N/A
                        19-10209 Diane Lynn Pair                             13   03/25/19   N/A   N/A
                        19-10341 Carol Ann Berman                            7    04/26/19   N/A   N/A
                        19-10483 Bonnie J. Smith                             13   06/13/19   N/A   N/A
                        19-10610 Nicole Renee Hines                          13   07/31/19   N/A   N/A
                        19-10731 William Edward Easterday                    13   08/31/19   N/A   N/A
                        19-10739 Russell Lynn Jones                          7    09/04/19   N/A   N/A
                                        Sheila M. Johnson and Donald A.
                        19-10770                                             13   09/16/19   N/A   N/A
                                        Johnson
                        19-20161 Shawn D Cherry                              13   07/01/19   N/A   N/A
                                        James Adom Wilson Milstead and
                        19-20164                                             13   07/06/19   N/A   N/A
                                        Susan Marie Milstead
                        19-20211 Tina Marie Moore                            13   09/12/19   N/A   N/A
                                        William B. Kuhler and Angela D.
                        19-20234                                             13   10/09/19   N/A   N/A
                                        Kuhler
                        19-40015 Matthew K. Malabey                          13   01/02/19   N/A   N/A
                                        Leland Stafford Kropp, Jr. and
                        19-40035                                             13   01/03/19   N/A   N/A
                                        Donna Ann Kropp
                                        Douglas Joel Taylor and Jean Marie
                        19-40055                                           13     01/05/19   N/A   N/A
                                        Taylor
                        19-40061 Matthew G. Arthur                           13   01/06/19   N/A   N/A


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...            9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                               Page 15 of 23

            Case 19-41620
                   19-40062 Doc 154
                            Angel       Filed
                                  Camille      05/06/20 Entered1305/06/20 15:01:19
                                            Jones                                    Main N
                                                                                01/06/19  Document
                                                                                            /A  N/A
                                                    Pg 17 of 25
                   19-40071 Robert J. Blattner                  13              01/07/19 N / A  N/A
                        19-40072 Chad Martin Roehrs                          13   01/07/19   N/A   N/A
                        19-40115 Cynthia R Houston                           13   01/09/19   N/A   N/A
                                        Darryl S Alford and Kimberly A.
                        19-40200                                             13   01/15/19   N/A   N/A
                                        Tolbert
                                        Robert Michael Bunch and Heather
                        19-40282                                             13   01/18/19   N/A   N/A
                                        Lynn Bunch
                                        Frank L. Dunsmoor, III and Leona
                        19-40311                                             13   01/21/19   N/A   N/A
                                        M. Dunsmoor
                        19-40397 Marie B Dees                                13   01/24/19   N/A   N/A
                                        Jeffrey T. Clymer and Ashley
                        19-40434                                             13   01/26/19   N/A   N/A
                                        Clymer
                        19-40469 Nathan R. Barczewski                        13   01/29/19   N/A   N/A
                        19-40476 April M Rowell                              13   01/29/19   N/A   N/A
                        19-40490 Yvonda Clopton                              13   01/29/19   N/A   N/A
                        19-40505 Bee Beckum, Jr.                             13   01/30/19   N/A   N/A
                                        Arthur Allan Sage and Shannon
                        19-40511                                             13   01/30/19   N/A   N/A
                                        Caray Sage
                                        Samuel Thomas Guccione, JR. and
                        19-40557                                             13   01/31/19   N/A   N/A
                                        Rebecca Diane Guccione
                        19-40599 Victoria Ann Burns                          13   02/01/19   N/A   N/A
                        19-40607 Eddie Owens, Jr.                            13   02/02/19   N/A   N/A
                        19-40613 Dwight Snelson, Jr.                         13   02/04/19   N/A   N/A
                                        Christopher J. Hacker and Heidi M.
                        19-40617                                             13   02/04/19   N/A   N/A
                                        Hacker
                        19-40624 David J Firle and Anna M Firle              13   02/04/19   N/A   N/A
                        19-40752 Fina M Green                                13   02/11/19   N/A   N/A
                                        Daniel T. McCullen and Kelly M.
                        19-40759                                             13   02/12/19   N/A   N/A
                                        McCullen
                        19-40777 Crystal Richardson                          13   02/12/19   N/A   N/A
                        19-40786 Sandra G Williams                           13   02/13/19   N/A   N/A
                                        Mark William Sullivan and Cynthia
                        19-40793                                          13      02/13/19   N/A   N/A
                                        Jean Sullivan
                        19-40815 Christopher J Surgener                      13   02/14/19   N/A   N/A
                        19-40841 Cassandra D. Lumpkins                       13   02/15/19   N/A   N/A


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                            4/21/2020
CM/ECF Live Database                                                                              Page 16 of 23

            Case 19-41620
                   19-40846 Doc 154
                            James     Filed
                                  Edward    05/06/20 Entered1305/06/20 15:01:19
                                          Mogg                                    Main N
                                                                             02/15/19  Document
                                                                                         /A  N/A
                                                 Pg 18 of 25
                   19-40940 DaKeisha Lanae Collins           13              02/20/19 N / A  N/A
                        19-40947 Linda Ann Watson                           13   02/20/19   N/A   N/A
                        19-40953 Tia Joan Nunn                              13   02/20/19   N/A   N/A
                        19-40965 James Story                                13   02/21/19   N/A   N/A
                        19-40970 Brandi M Cross                             13   02/21/19   N/A   N/A
                        19-41115 Joshua Beachler and Kaye Beachler 13            02/27/19   N/A   N/A
                        19-41130 Dusty Dawn Wall                            13   02/28/19   N/A   N/A
                        19-41144 Deborah Bishop                             13   02/28/19   N/A   N/A
                        19-41191 Jessica Cabezudo-Caraballo                 13   03/01/19   N/A   N/A
                                        Michael A. Rosso and Terri A.
                        19-41217                                            13   03/03/19   N/A   N/A
                                        Rosso
                        19-41275 Joshua D Vance                             13   03/05/19   N/A   N/A
                        19-41288 Elsa Veronica North                        13   03/06/19   N/A   N/A
                        19-41311 Kaloise Neal-Swinney                       13   03/07/19   N/A   N/A
                                        Norman P. Lawson and Ruth C.
                        19-41313                                            13   03/07/19   N/A   N/A
                                        Lawson
                        19-41317 Angela M Tynes                             13   03/07/19   N/A   N/A
                        19-41342 Audra J. Wright                            7    03/08/19   N/A   N/A
                                        Alan James Keefe and Barbara Jean
                        19-41381                                          13     03/11/19   N/A   N/A
                                        Keefe
                        19-41384 Timothy S Long                             13   03/11/19   N/A   N/A
                        19-41386 Kathleen Mary Lamb                         13   03/11/19   N/A   N/A
                                        Nicholas Ryan Kramme and Sarah
                        19-41462                                            13   03/13/19   N/A   N/A
                                        Elizabeth Kramme
                                        John Allen Dayton and Jane Marie
                        19-41483                                            13   03/14/19   N/A   N/A
                                        Dayton
                        19-41500 Airest Wilson, Jr.                         13   03/14/19   N/A   N/A
                        19-41587 Amanda L Aiello                            13   03/18/19   N/A   N/A
                        19-41620 Patricia Kay Fish                          7    03/19/19   N/A   N/A
                                        Brian Christopher Callahan and
                        19-41692                                            13   03/21/19   N/A   N/A
                                        Katie Marie Callahan
                        19-41706 Te-Angela M Banks                          13   03/21/19   N/A   N/A
                        19-41730 Steven Paul Morganthaler                   13   03/22/19   N/A   N/A
                        19-41742 Anita Evans                                13   03/22/19   N/A   N/A


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                               Page 17 of 23

            Case 19-41620
                   19-41861 Doc
                            Justin154   Filed 05/06/20 Entered1305/06/20 15:01:19
                                   H Stuteville                                     Main N
                                                                               03/28/19  Document
                                                                                           /A  N/A
                                                   Pg 19 of 25
                   19-41927 Steve E Johnson                    13              03/28/19 N / A  N/A
                        19-42069 LaDonna Christine Reid                      13   04/03/19   N/A   N/A
                        19-42092 Lejla Mujkic                                13   04/04/19   N/A   N/A
                        19-42095 Judith Ann Huffman                          13   04/04/19   N/A   N/A
                        19-42154 Jennifer Nicole Trapper                     13   04/08/19   N/A   N/A
                                        Christopher James Campbell and
                        19-42171                                             13   04/08/19   N/A   N/A
                                        Laura Gayle Campbell
                        19-42172 Daniel Paul Daniele                         13   04/09/19   N/A   N/A
                                        Jamie R Robinson and Kristin M
                        19-42176                                             13   04/09/19   N/A   N/A
                                        Robinson
                        19-42202 Aaron Jacob Leibach                         13   04/10/19   N/A   N/A
                                        Anthony S Crouch and Rosemarie
                        19-42235                                             13   04/11/19   N/A   N/A
                                        M Haenel
                        19-42236 Baby Ray Webber, Jr.                        13   04/11/19   N/A   N/A
                                        Richard T Schnider and Kelly M
                        19-42281                                             13   04/12/19   N/A   N/A
                                        Schnider
                                        Matthew Robert Latimer and Mary
                        19-42329                                             13   04/16/19   N/A   N/A
                                        E Latimer
                        19-42358 Christina Lee                               7    04/16/19   N/A   N/A
                        19-42397 Kim N. Kogel and Janet V. Kogel             13   04/17/19   N/A   N/A
                        19-42470 Mozzie L. Betts                             13   04/20/19   N/A   N/A
                                        David L. Roach and Catherine B.
                        19-42476                                             13   04/22/19   N/A   N/A
                                        Roach
                        19-42484 Dennis Michael Lane                         13   04/22/19   N/A   N/A
                        19-42507 Barbara Lyn Perrigo                         13   04/22/19   N/A   N/A
                                        Charles L Bales and Kimberly A
                        19-42508                                             13   04/22/19   N/A   N/A
                                        Bales
                                        Larry R. Streeter and Melissa R.
                        19-42510                                             13   04/22/19   N/A   N/A
                                        Streeter
                        19-42663 Sadie L. Pennington                         13   04/27/19   N/A   N/A
                        19-42752 Yvette Hamilton-Hawkins                     13   04/30/19   N/A   N/A
                        19-42771 Dennis J. O'Loughlin                        13   04/30/19   N/A   N/A
                        19-42792 Julie Theresa Newport                       13   05/01/19   N/A   N/A
                        19-42902 Wendell Harlowe Schultz, Jr.                13   05/08/19   N/A   N/A
                        19-43004 Kelly Jean Remstedt                         13   05/11/19   N/A   N/A

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...            9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                              Page 18 of 23

            Case 19-41620
                   19-43050 Doc
                            Jamel154  Filed 05/06/20 Entered1305/06/20 15:01:19
                                  E Graham                                        Main N
                                                                             05/14/19  Document
                                                                                         /A  N/A
                                                 Pg 20 of 25
                   19-43052 Angela Nicole Forcheimer         13              05/14/19 N / A  N/A
                        19-43107 Dawn Marie Goostree                        13   05/16/19   N/A   N/A
                        19-43108 Robert T. Lazarz                           13   05/16/19   N/A   N/A
                        19-43175 Marco A Tipton, Sr.                        13   05/17/19   N/A   N/A
                        19-43240 Amanda L. Sanchez                          13   05/21/19   N/A   N/A
                        19-43242 Nicole Renee Greco                         13   05/21/19   N/A   N/A
                        19-43300 Khaled R. Hassan                           7    05/23/19   N/A   N/A
                        19-43323 Douglas Nelson and Laura Nelson            13   05/24/19   N/A   N/A
                        19-43484 Kevin Wayne Darst                          13   05/31/19   N/A   N/A
                        19-43502 Louis M Frye                               13   05/31/19   N/A   N/A
                        19-43527 David Bruce Fortner                        13   06/03/19   N/A   N/A
                        19-43529 Gregory Sinn                               13   06/03/19   N/A   N/A
                        19-43533 Patricia A. Schmitt                        13   06/03/19   N/A   N/A
                        19-43565 Joy Ann Sanders                            13   06/05/19   N/A   N/A
                        19-43574 Veronica Jean Richardson                   13   06/06/19   N/A   N/A
                        19-43623 Daniel G Duncan                            13   06/08/19   N/A   N/A
                                        Nicholas E Porter and Colleen M
                        19-43626                                            13   06/09/19   N/A   N/A
                                        Porter
                        19-43661 Craig M Kamp                               13   06/11/19   N/A   N/A
                        19-43683 Billie J. Parker and Aibe D. Parker        13   06/11/19   N/A   N/A
                        19-43703 Denise Lynn Bradley                        13   06/12/19   N/A   N/A
                        19-43735 Dorothy L. Anderson                        13   06/13/19   N/A   N/A
                        19-43768 Karen Ann Winfrey                          13   06/17/19   N/A   N/A
                        19-43774 Alene Trenette Coleman                     13   06/17/19   N/A   N/A
                                        Mark Alan Gausling and Melissa
                        19-43783                                            13   06/17/19   N/A   N/A
                                        Gale Gausling
                        19-43789 Tellee Warren and Erika Warren             13   06/18/19   N/A   N/A
                        19-43810 Aleshia McKay                              13   06/18/19   N/A   N/A
                        19-43911 Mark Anthony Schwartzkopf, Jr.             7    06/22/19   N/A   N/A
                        19-44003 Christina Kay McAuley                      13   06/27/19   N/A   N/A
                        19-44004 James Alfread Sachs                        13   06/27/19   N/A   N/A
                                        Kenneth Garland Hall and Sonya
                        19-44020                                            13   06/27/19   N/A   N/A
                                        Rene Hall

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                              Page 19 of 23

            Case 19-41620 Doc
                            Osby154 Filedand
                                 W Watson 05/06/20   Entered 05/06/20 15:01:19 Main Document
                                             Barbara A
                   19-44046                    Pg 21 of 25 13               06/27/19 N / A N/A
                            Watson
                        19-44080 John Joseph Rath                           13   06/28/19   N/A   N/A
                        19-44088 Ava H. Logan                               13   06/28/19   N/A   N/A
                        19-44102 Michael D Reed and Donna B Reed 13              06/30/19   N/A   N/A
                                        Byron Dwaine Coleman and Nina
                        19-44113                                            13   07/01/19   N/A   N/A
                                        Sheree Coleman
                                        Verna Mae Hearod and Louis
                        19-44213                                            13   07/07/19   N/A   N/A
                                        Hearod
                                        Robert P. Crawford and Jana L.
                        19-44293                                            13   07/10/19   N/A   N/A
                                        Crawford
                        19-44354 Susan Elizabeth Szydlowski                 13   07/12/19   N/A   N/A
                        19-44366 Gerald James Colvin, Sr.                   13   07/15/19   N/A   N/A
                        19-44381 Leslie Maurice Johnson                     13   07/15/19   N/A   N/A
                        19-44580 Linda Lee Hultz                            13   07/23/19   N/A   N/A
                        19-44629 Daniel T. Donovan                          13   07/25/19   N/A   N/A
                        19-44643 Sherry Ellen Kilgore                       13   07/25/19   N/A   N/A
                        19-44658 Rayshon C Griffin                          13   07/26/19   N/A   N/A
                        19-44703 Sarah C. Johnson                           13   07/29/19   N/A   N/A
                                        Russell Earl Davis and Tara Lynn
                        19-44715                                            7    07/30/19   N/A   N/A
                                        Davis
                        19-44747 Shannon Lanee Miller                       13   07/30/19   N/A   N/A
                        19-44838 Suraya Ahmed-Hussain                       13   08/01/19   N/A   N/A
                                        Shaina M. Durell and Frank E.
                        19-44909                                            13   08/06/19   N/A   N/A
                                        Durell, III
                        19-44928 Portia Scott                               13   08/07/19   N/A   N/A
                        19-44931 Lee M Butler, Jr.                          7    08/07/19   N/A   N/A
                        19-44960 Kimberley Herbert                          7    08/08/19   N/A   N/A
                        19-45002 Ben G Kubesh                               13   08/10/19   N/A   N/A
                        19-45024 Aileen Mesina                              13   08/12/19   N/A   N/A
                        19-45038 Douglas Barton                             13   08/13/19   N/A   N/A
                        19-45043 Darnell M. Cole, Sr.                       13   08/13/19   N/A   N/A
                        19-45045 William L Moore                            13   08/13/19   N/A   N/A
                        19-45064 Luby Sutton and Ann Mae Sutton             13   08/14/19   N/A   N/A
                        19-45065 Tara R Helfrich                            13   08/14/19   N/A   N/A

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                              Page 20 of 23

            Case 19-41620
                   19-45072 Doc 154Louise
                            Jo Ann     Filed 05/06/20 Entered1305/06/20 15:01:19
                                           Conant                                  Main N
                                                                              08/15/19  Document
                                                                                          /A  N/A
                                                  Pg 22 of 25
                   19-45081 Daniel G. Current                 13              08/15/19 N / A  N/A
                                        Ronald Dale Roberts and Chondula
                        19-45116                                            13   08/15/19   N/A   N/A
                                        Lee Ann Roberts
                        19-45151 Ethan Lee Hamilton                         13   08/18/19   N/A   N/A
                                        Brian P Schwent and Rene M
                        19-45165                                            13   08/19/19   N/A   N/A
                                        Schwent
                        19-45210 Heather Renee Naunheimer                   7    08/20/19   N/A   N/A
                        19-45249 Dennis B Austin                            13   08/21/19   N/A   N/A
                        19-45261 Cory Lynn Wyatt                            13   08/22/19   N/A   N/A
                                        William Pomerantz and Carol
                        19-45265                                            7    08/22/19   N/A   N/A
                                        Pomerantz
                        19-45319 Brittany Nicole Ross                       13   08/23/19   N/A   N/A
                        19-45371 Evelyn Denise Higgins                      13   08/27/19   N/A   N/A
                                        John E. Andesilich and Melissa G.
                        19-45380                                            13   08/27/19   N/A   N/A
                                        Andesilich
                                        Dale Leon Glenn and Carla Sonya
                        19-45408                                            13   08/29/19   N/A   N/A
                                        Jefferson
                        19-45465 Katina Ja'Von Rogers                       13   08/30/19   N/A   N/A
                        19-45550 LaDonna Louisee Weaver                     13   09/04/19   N/A   N/A
                        19-45552 Jason Lee Hill and Melinda R Hill          13   09/04/19   N/A   N/A
                        19-45565 Joyce A Haller                             13   09/04/19   N/A   N/A
                                        Gerald D Williams and Cheryl T.
                        19-45577                                            13   09/05/19   N/A   N/A
                                        Williams
                        19-45582 Shamika S Haywood-Guthrie                  13   09/05/19   N/A   N/A
                                        Aubrey W Litali and Savanna N
                        19-45598                                            13   09/06/19   N/A   N/A
                                        Arczynski-Litali
                        19-45601 Pamela Maria Spann-Baker                   13   09/06/19   N/A   N/A
                        19-45602 Aurelia Louise Harris                      13   09/06/19   N/A   N/A
                        19-45627 Henrietta A. Taylor                        13   09/09/19   N/A   N/A
                                        David B Sullivan and Nancy J
                        19-45633                                            13   09/09/19   N/A   N/A
                                        Hinkebein
                        19-45640 Todd David Anderson                        13   09/09/19   N/A   N/A
                                        Eric Charles Sontheimer and
                        19-45648                                            13   09/09/19   N/A   N/A
                                        Cynthia Marie Sontheimer
                        19-45680 Charles Justin Hangge                      7    09/11/19   N/A   N/A


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...           9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                               Page 21 of 23

            Case 19-41620
                   19-45692 Doc
                            Larry154  Filed
                                  L Boggs and05/06/20
                                              Kimberly AEntered1305/06/20 15:01:19   Main N
                                                                                09/11/19  Document
                                                                                            /A  N/A
                            Boggs                 Pg 23 of 25

                                        John A. Bates, Sr. and Johnnie M.
                        19-45694                                             13   09/11/19   N/A   N/A
                                        Bates
                        19-45697 Roslin V Williams                           13   09/11/19   N/A   N/A
                        19-45700 Patrick H. McCreary                         13   09/11/19   N/A   N/A
                        19-45710 Randy W. Hargrove, Jr.                      13   09/12/19   N/A   N/A
                        19-45724 Elizabeth Ann Gouveia                       13   09/12/19   N/A   N/A
                        19-45751 Karen Lucille Commons                       13   09/13/19   N/A   N/A
                        19-45754 Stephanie Marie Armbruster                  13   09/13/19   N/A   N/A
                        19-45761 Matthew Lunatto                             13   09/13/19   N/A   N/A
                                        Joe David Wood, Jr. and Jennifer
                        19-45774                                             13   09/14/19   N/A   N/A
                                        Andersen Wood
                                        James Howard Lacroix and Sarah
                        19-45782                                             7    09/15/19   N/A   N/A
                                        Lilian Lacroix
                        19-45788 Mary Virginia Tripodi                       13   09/16/19   N/A   N/A
                        19-45835 Glenn D. Norwood                            13   09/17/19   N/A   N/A
                        19-45844 Michael S Barron                            13   09/18/19   N/A   N/A
                        19-45983 Kelsey E Schmidt                            13   09/25/19   N/A   N/A
                                        Mark Joseph Clark, Sr. and
                        19-46087                                             13   09/28/19   N/A   N/A
                                        Veronica Thomas Clark
                        19-46130 Dawn Marie Neuman                           13   09/30/19   N/A   N/A
                                        David M Hieger and Lyndsay M
                        19-46146                                             13   09/30/19   N/A   N/A
                                        Hieger
                        19-46152 Rolanda D Pearson                           7    10/01/19   N/A   N/A
                        19-46157 Rayterica Rush                              13   10/01/19   N/A   N/A
                                        Joshua J. Singleton and Cara
                        19-46199                                             13   10/02/19   N/A   N/A
                                        Singleton
                        19-46294 Carol Renee Gates                           13   10/07/19   N/A   N/A
                        19-46396 Mark Bates and Debra Bates                  13   10/11/19   N/A   N/A
                                        Thomas D. King and Madelyn N.
                        19-46405                                             13   10/11/19   N/A   N/A
                                        King
                        19-46430 Charles Hampton                             13   10/14/19   N/A   N/A
                        19-46488 Kathleen M Birchfield                       13   10/16/19   N/A   N/A
                        19-46493 Brian C. Tanksley                           13   10/16/19   N/A   N/A
                        19-46519                                             13   10/17/19   N/A   N/A

https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...            9:32:13 AM                           4/21/2020
CM/ECF Live Database                                                                                         Page 22 of 23

            Case 19-41620              Doc 154
                                       Daniel    Filed
                                              Charles   05/06/20
                                                      Zehnle, Jr. andEntered
                                                                     Britt   05/06/20 15:01:19   Main Document
                                       Marie Zehnle           Pg  24 of 25

                        19-46571 Carlos Hedgecorth                           13            10/18/19   N/A   N/A
                        19-46638 Eddie Banks and Yvette Banks                13            10/22/19   N/A   N/A
                                        James B Nerviani and Jennafier A
                        19-46738                                             13            10/25/19   N/A   N/A
                                        Nerviani
                        19-46754 Steven D Kelly                              13            10/25/19   N/A   N/A
                                        Robert L. Ewing, Sr. and Jittuane
                        19-46765                                             13            10/27/19   N/A   N/A
                                        Y. Ewing
                        19-46771 Glenn Marshall                              13            10/28/19   N/A   N/A
                                        James Kevin Derington, Sr. and
                        19-46794                                             13            10/29/19   N/A   N/A
                                        Darlene Anne Derington
                        19-46866 Tammy Anne Deloach                          13            10/31/19   N/A   N/A
                                        LaVelle Anderson and Hermaine K
                        19-46892                                             13            10/31/19   N/A   N/A
                                        Anderson
                        19-46961 Alicia Rae Gipson                           13            11/05/19   N/A   N/A
                        19-46971 Dana I Dawson                               13            11/06/19   N/A   N/A
                        19-47013 Rebecca A House                             13            11/08/19   N/A   N/A
                        19-47114 LaShonda Sharee Parker                      13            11/13/19   N/A   N/A
                                        Corey Aubuchon and Kathryn
                        19-47235                                             13            11/20/19   N/A   N/A
                                        Aubuchon
                        19-47261 Sandra Lee Jost                             7             11/21/19   N/A   N/A
                                        Mathew Charles Hackenwerth and
                        19-47264                                             13            11/21/19   N/A   N/A
                                        Angela Hackenwerth
                        19-47470 Gabriel Vincent Otey, Jr.                   13            12/02/19   N/A   N/A
                        19-47661 Nicholas James Kauten                       7             12/11/19   N/A   N/A
                        19-47671 Tracy Anne VanDyke                          13            12/12/19   N/A   N/A
                                        Christopher A Hahs and Sarah R
                        19-47679                                             13            12/12/19   N/A   N/A
                                        Hahs
                        19-47752 Maurice Ann Breaux                          13            12/17/19   N/A   N/A
                        19-47784 Deborah Mitchell                            13            12/18/19   N/A   N/A
                        19-47882 Gerald L Hess and Larita Ann Hess           13            12/23/19   N/A   N/A
                                        Timothy Titus Clary and Marie
                        20-10016                                             7             01/10/20   N/A   N/A
                                        Danielle Clary
                        20-10023 Carlenna Kay Hill                           7             01/10/20   N/A   N/A
                        20-40006 Gail M. Persky                              13            01/02/20   N/A   N/A


https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...            9:32:13 AM                                       4/21/2020
CM/ECF Live Database                                                                                                      Page 23 of 23

            Case 19-41620
                   20-40058 Doc 154
                            Corey     Filed
                                  LaMont    05/06/20
                                          Hunn         Entered1305/06/20 15:01:19
                                               and Colleen                          Main N
                                                                               01/06/20  Document
                                                                                           /A  N/A
                            Marie Hunn           Pg 25  of 25

                        20-40170 Sam Ella Bennett                                     13                 01/14/20   N/A   N/A
                        20-40171 Linda Davidson                                       13                 01/14/20   N/A   N/A
                                        Joshua Paul Odenthal and Aleyce
                        20-40231                                                      7                  01/16/20   N/A   N/A
                                        Babbett Odenthal
                        20-40294 Eric Emanuel Chapman, Sr.                            13                 01/22/20   N/A   N/A



                                                            PACER Service Center
                                                                Transaction Receipt
                                                                 04/21/2020 09:31:55
                                       PACER                    Client
                                                       ms0256
                                       Login:                   Code:
                                                                Search         LName: Dethrow FName: Holli
                                       Description: Search
                                                                Criteria:      MName: E Open Cases: included
                                       Billable
                                                       12       Cost:          1.20
                                       Pages:




https://ecf.moeb.uscourts.gov/cgi-bin/iquery.pl?6...                    9:32:13 AM                                          4/21/2020
